United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4129
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Jeffrey Scott Brede,                     *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 15, 2007
                                 Filed: February 23, 2007
                                  ___________

Before RILEY, MELLOY, and SHEPHERD, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Jeffrey Scott Brede (Brede) entered a conditional guilty plea to receiving a
firearm while under indictment. On appeal, Brede argues the district court1 abused its
discretion in denying two requested jury instructions.

       A grand jury indicted Brede for making a false statement in acquisition of a
firearm, in violation of 18 U.S.C. § 922(a)(6), and for receiving a firearm while under
indictment, in violation of 18 U.S.C. §§ 922(n) and 924(a)(1)(D). Shortly before trial,

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
Brede requested a jury instruction defining the terms “indictment,” “information,” and
“complaint.” Brede argued the underlying Minnesota state charges were brought on
a complaint which was not the same as an indictment or an information. On the
morning of trial, Brede requested an additional instruction defining the term
“willfully,” arguing willfully was the requisite criminal intent under § 924(a)(1)(D).

       The district court denied Brede’s proposed jury instruction defining indictment,
information, and complaint, concluding the terms were functionally equivalent for
purposes of § 922(n). Likewise, the district court rejected Brede’s proposed
“willfully” instruction, concluding “knowingly” was the appropriate instruction.
Based on the district court’s rejection of the two proposed jury instructions, Brede
believed a conviction would be inevitable and entered a conditional guilty plea to
receiving a firearm while under indictment. The government dismissed the charge of
making a false statement in acquisition of a firearm. Brede reserved the right to
appeal the district court’s denial of the two proposed jury instructions. Thereafter, the
district court sentenced Brede to two years’ probation. This appeal followed.

       We review for abuse of discretion the district court’s decision to grant or deny
a request for a particular jury instruction. United States v. Gianakos, 415 F.3d 912,
920 (8th Cir. 2005). A conviction will be reversed based on a district court’s
instructional error as to a particular instruction only upon a finding of prejudice to the
parties. Id. Jury instructions need not be technically perfect or a model of clarity. Id.
When viewing the instructions as a whole in light of the evidence and applicable law,
we determine whether the instructions “fairly and adequately submitted the issues in
the case to the jury.” Id. (quotation omitted).

      The district court was not required to give Brede an instruction defining
indictment, information, and complaint. In Schook v. United States, 337 F.2d 563,
567 (8th Cir. 1964), we rejected the defendant’s attempt to distinguish between an
indictment and an information, holding Congress sought “to protect the public by

                                           -2-
proscribing [acts involving firearms by] . . . those charged with felonies without
attaching any significance to the procedural vehicle forming the basis of the charge.”
We concluded it would “emasculate Congress’ purpose for us to distinguish between
persons lawfully charged with a felony by ‘information’ and those charged by
‘indictment.’” Id. The same rationale applies here. Under Minnesota law, a
“complaint is a written signed statement of the essential facts constituting the offense
charged.” Minn. R. Crim. P. 2.01. Consequently, Brede became subject to the
prohibitions of § 922(n) when the state of Minnesota filed the felony complaints
against Brede. The district court did not err in determining an indictment, an
information, and a Minnesota complaint are functionally equivalent and did not abuse
its discretion in refusing to adopt Brede’s proposed jury instruction defining those
terms.

       Nor did the district court err in denying Brede’s proposed “willfully”
instruction. In Bryan v. United States, 524 U.S. 184, 194-96 & nn.17-23 (1998), the
Supreme Court held when the “willful” element of § 924(a)(1)(D) applies to § 922’s
firearms statutes, “‘knowledge that the conduct is unlawful is all that is required.’”
Thereafter, we applied Bryan’s broad definition of willful in United States v. James,
172 F.3d 588, 591-92 (8th Cir. 1999), a firearms case involving violations of
§§ 922(a)(5) and 924(a)(1)(D). In James, we concluded proof the defendant “knew
his conduct was unlawful” is all that is required. Id. at 592. Thus, in the present case,
the district court’s proposed “knowingly” instruction adequately defined the requisite
criminal intent under § 924(a)(1)(D), as it applies to § 922(n).

      Accordingly, we affirm.
                     ______________________________




                                          -3-